IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs May 13, 2014

                 CRAIG O. MAJORS v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Montgomery County
                     No. 40701074      Michael R. Jones, Judge


                   No. M2013-01889-CCA-R3-HC Filed 06/04/2014


Petitioner, Craig O. Majors, was convicted of especially aggravated kidnapping, attempted
aggravated robbery, and aggravated burglary. He received an effective twenty-year sentence
in the Tennessee Department of Correction. State v. Craig O. Majors, No. M2009-00483-
CCA-R3-CD, 2010 WL 2483512, at *1 (Tenn. Crim. App. June 21, 2010). Petitioner now
appeals from the dismissal of his petition for writ of certiorari regarding his especially
aggravated kidnapping and attempted aggravated robbery convictions. After our review of
the parties’ briefs, the record, and the applicable law, we conclude that petitioner does not
have an appeal as of right from the denial of a petition for writ of certiorari, and we dismiss
the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

R OGER A. P AGE, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.,
and J OHN E VERETT W ILLIAMS, JJ., joined.

Craig O. Majors, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; John Wesley Carney, Jr., District Attorney General; and Steven L. Garrett,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       On appeal, petitioner argues: (1) that State v. White, 362 S.W.3d 559 (Tenn. 2012),
should apply retroactively to collateral attacks on final judgments; (2) that the trial court
violated his constitutional rights by failing to instruct the jury on an essential element of
kidnapping; and (3) that his convictions for especially aggravated kidnapping and attempted
aggravated robbery violate his right to due process. The State responds that this court is
without jurisdiction to hear this appeal because there is no appeal as of right from the denial
of a petition for writ of certiorari pursuant to Tennessee Rule of Appellate Procedure 3(b).

        Rule 3(b) states:

        In criminal actions an appeal as of right by a defendant lies from any judgment
        of conviction entered by a trial court from which an appeal lies to the Supreme
        Court or Court of Criminal Appeals: (1) on a plea of not guilty; and (2) on a
        plea of guilty or nolo contendere, if the defendant entered into a plea
        agreement but explicitly reserved the right to appeal a certified question of law
        dispositive of the case pursuant to and in compliance with the requirements of
        Rule 37(b)(2)(A) or (D) of the Tennessee Rules of Criminal Procedure, or if
        the defendant seeks review of the sentence and there was no plea agreement
        concerning the sentence, or if the issues presented for review were not waived
        as a matter of law by the plea of guilty or nolo contendere and if such issues
        are apparent from the record of the proceedings already had. The defendant
        may also appeal as of right from an order denying or revoking probation, an
        order or judgment entered pursuant to Rule 36 or Rule 36.1, Tennessee Rules
        of Criminal Procedure, from a final judgment in a criminal contempt, habeas
        corpus, extradition, or post-conviction proceeding, and from a final order on
        a request for expunction.

Tenn. R. App. P. 3(b). An appeal of the denial of a petition for a writ of certiorari does not
fall under the enumerated actions from which a defendant may appeal as of right under Rule
3(b). Thus, petitioner does not have an appeal as of right from the trial court’s order, and this
court lacks jurisdiction to adjudicate petitioner’s appeal.

        Moreover, Tennessee Code Annotated section 27-8-101 provides that a writ of
certiorari may only be granted when an inferior tribunal has exceeded its jurisdiction or acted
illegally. Petitioner did not file a writ of certiorari petition in a superior court but, rather,
applied to the Montgomery County Circuit Court to review a judgment that it had previously
issued. Petitioner may not invoke a writ of certiorari to secure the trial court’s review of its
own judgment.1 See Mack Transou v. State, No. W2010-01378-CCA-R3-CO, 2011 WL
1
          We will not review petitioner’s appeal as its own petition for writ of certiorari independent of his
appeal from the lower court. “[W]rits of certiorari are bound by a sixty-day statute of limitations that is both
mandatory and jurisdictional.” State v. John H. Parker, No. W2004-00911-CCA-R3-CO, 2005 WL 850394,
at *3 (Tenn. Crim. App. Apr. 13, 2005) (citations omitted). Even if we were to determine that the statute of
limitations did not begin until the White decision in 2012, well after the entry of petitioner’s judgment, the
statute of limitations has expired.

                                                      -2-
2176524, *3 (Tenn. Crim. App. June 1, 2011); State v. John H. Parker, No. W2004-00911-
CCA-R3-CO, 2005 WL 850394, at *3 (Tenn. Crim. App. Apr. 13, 2005).

                                   CONCLUSION

      For the foregoing reasons, we dismiss petitioner’s appeal.


                                                 _________________________________
                                                 ROGER A. PAGE, JUDGE




                                           -3-